UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 20, 2010 RECOVERY ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-152571 74-3231613 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1515 Wynkoop Street, Suite 200 Denver, CO (Address of Principal Executive Offices) (Zip Code) (888) 887-4449 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensation Arrangements of Certain Officers. On December 20, 2010, the Company entered into an amended and restated employment agreement with each of Roger A. Parker and Jeffrey A. Beunier.The amendments changed the vesting schedule for the common stock previously granted to each of them as follows: 100,000 of Mr. Parker's shares will vest on January 1, 2011 and the remaining 5,400,000 shares will vest on May 1, 2010. 1,050,000 of Mr. Beunier's shares will vest on May 1, 2010 and the remaining 1,050,000 shares will vest in six equal amounts on the first day of each calendar quarter commencing on April 1, 2011 and ending on July 1, 2012. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Identification of Exhibits Amended and Restated Employment Agreement with Roger A. Parker Amended and Restated Appointment Agreement with Jeffrey A. Beunier SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RECOVERY ENERGY, INC. Date:December 23, 2010 By: /s/ Jeffrey A. Beunier Jeffrey A. Beunier Chief Financial Officer
